Citation Nr: 0518354	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  03-36 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
prostate cancer, to include the issue of entitlement to 
restoration of a 100 percent rating.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for prostate cancer, 
initially assigning a 100 percent evaluation, effective from 
April 2002, the date of the original claim.  

In a November 2002 rating decision, the RO proposed reduction 
of the evaluation for postoperative residuals of prostate 
cancer from 100 percent to 40 percent, under 38 C.F.R. 
§ 4.115a.  In a January 2003 rating decision, the proposed 
reduction was undertaken and a 40 percent evaluation was 
assigned under the provisions of 38 C.F.R. § 4.115a, 
effective from April 1, 2003.  

In a July 2003 statement from the veteran, he indicated that 
he wished to pursue additional claims, identified as removal 
of the entire prostate and seminal vesicles; removal of the 
pelvic lymph nodes and tumors of the upper right arm, 
forehead, and nose, all claimed as resulting from exposure to 
Agent Orange during service.  These claims were addressed in 
a March 2004 rating decision.  Since that time, the veteran 
has not expressed disagreement as to any of those adjudicated 
claims.  

In January 2005, a Travel Board hearing was held at the RO in 
Philadelphia, Pennsylvania, before the undersigned Veterans 
Law Judge.  A transcript is of record.

FINDINGS OF FACT

1.  Since completing the surgical and therapeutic treatment 
regimen for prostate cancer, the veteran has had no local 
recurrence or metastasis of cancer.

2.  The residual symptoms of postoperative prostate cancer 
are primarily manifested by voiding dysfunction, consistent 
with considerable urine leakage requiring the use of pads 
which must be changed 4 times a day.


CONCLUSIONS OF LAW

1.  The criteria are not met for restoration of the 100 
percent rating for prostate cancer.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105(e), 3.344, 
4.115a, 4.115b, Diagnostic Code 7528 (2004).

2.  An evaluation of 60 percent for postoperative residuals 
of prostate cancer, primarily manifested by voiding 
dysfunction, are met, effective from April 1, 2003.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.115a (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that, 
under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, 18 Vet. App. at 121.  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  In a recent case, 
Mayfield v. Nicholson, ___ Vet. App. ___, No. 02-1077 (April 
14, 2005), the Court addressed the meaning of prejudicial 
error (38 U.S.C.A. § 7261(b)), what burden each party bears 
with regard to the Court taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA's duty-to-notify provisions 
(38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In a May 2002 letter implementing VA's duty to notify and to 
assist, the RO informed the veteran of the steps that had 
been undertaken with respect to evidentiary development of 
claim, and what the veteran's own responsibilities were in 
accord with the duty to assist.  In addition, the appellant 
was advised by virtue of rating decisions dated in October 
2002 and January 2003 and a detailed July 2003 Statement of 
the Case (SOC) issued during the pendency of this appeal, of 
the pertinent law and what the evidence must show in order to 
substantiate the claim.  Any notice provided by VA needs to 
be read in the context of prior, relatively contemporaneous 
communications from the agency of original jurisdiction.  See 
Mayfield v. Nicholson, supra, slip op. at 27, holding that 
all relevant VA communications must be considered when 
determining whether adequate notice has been provided.

The Board notes that, in Pelegrini v. Principi, supra, the 
Court held that a VCAA notice must be provided to a claimant 
before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).  

Here, the veteran was notified of VA's duty to assist prior 
to the appealed rating decision.  The RO has taken steps to 
both notify the veteran of the evidence needed to 
substantiate the claim and assist him in developing relevant 
evidence.  Moreover, in the present decision, the Board has 
granted an increased evaluation for residuals of prostate 
cancer; therefore, further discussion of the adequacy of the 
VCAA notice provided is not necessary as pertains to this 
claim, as the Board finds that no prejudice to the veteran 
will result from an adjudication of the matter being decided 
in this decision of the Board.  Rather, remanding this claim 
to the RO for further VCAA development would result only in 
additional delay, with no benefit to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the veteran's claim, a 
VA examination was conducted in November 2002, and the 
veteran provided testimony at a Board hearing in January 
2005.  Thus, the Board finds that VA has done everything 
reasonably possible to assist the veteran, and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

Private medical records show that prostatic carcinoma was 
identified in an August 2001 biopsy report.  Private medical 
statements of Dr. O. dated in September and October 2001 
reflect that the veteran had urinary symptoms consisting of 
no nocturia at all, and daytime voiding every 2-3 hours.  It 
was noted that there was no gross hematuria or dysuria, and 
no fever or chills.  It was also observed that he maintained 
his weight and had a good appetite.  In March 2002, the 
veteran underwent radical retropubic prostatectomy with 
bilateral pelvic lymph mode dissection, and intraoperative 
application of neurostimulator with penile plethysmography.

In April 2002, the veteran filed a compensation claim for 
prostate cancer.  Later, he submitted a statement and fact 
sheet to support his contention that his prostate cancer was 
related to exposure to Agent Orange sustained while he was 
serving with the U.S. Navy in the Vietnam theater of 
operations.  

Medical records dated in May 2002, six weeks after radical 
prostatectomy, showed that the veteran reported that he was 
not wearing any pads, and was voiding without any difficulty.  

In an October 2002 rating decision, the RO granted service 
connection for prostate cancer, initially assigning a 100 
percent evaluation under Diagnostic Code 7528, effective from 
April 2002, the date of the original claim.  The RO explained 
that the grant was based upon the presumptive provisions 
involving claims of exposure to Agent Orange, inasmuch as 
there was no record of treatment or a diagnosis of prostate 
cancer in service.  The RO also explained that the 100 
percent evaluation was assigned during active malignancy or 
anti-neoplastic surgery, but that, six months following the 
completion of treatment, residual disability would be 
determined by findings from a VA examination conducted at 
that time.  The RO also noted that, since there was a 
likelihood of improvement, the assigned evaluation was not 
considered permanent and would be subject to a future review 
examination.  

A VA genitourinary examination was conducted in November 
2002.  The report indicated that, post-prostatectomy, 
conducted in March 2002, the veteran reported that he was 
incontinent with leakage, but used pads only as needed.  It 
was noted that he voided 10-15 times during the day and twice 
at night.  It was noted that a PSA (prostate-specific 
antigen) test done two weeks previously had been undetectable 
for any abnormality.  A diagnosis of prostate cancer with 
residuals was made.  The examiner noted that the surgery had 
only been done in March, and it might be too soon to tell 
what chronic residuals would remain, as it might take 12 to18 
months to identify his residuals.

In a November 2002 rating decision, the RO proposed reduction 
of the evaluation for prostate cancer from 100 percent to 40 
percent, under 38 C.F.R. § 4.115a.  The veteran was notified 
of the proposed reduction in correspondence from the RO dated 
in late November 2002.  In a January 2003 rating decision, 
the proposed reduction was effectuated, and a 40 percent 
evaluation was assigned under the provisions of 38 C.F.R. 
§ 4.115a, effective from April 1, 2003.  

The veteran provided testimony at a Travel Board hearing held 
in January 2005.  He testified that he awakes to void 2-3 
times a night and voids from 3-10 times an hour during the 
day.  The veteran further testified that he does not care for 
wearing pads, but sometimes urinates on himself during the 
day, to the point that he keeps additional pairs of underwear 
and five pairs of pants at work.  He indicated that he is 
employed as a deputy chief with U. S. Customs, and many times 
a day needs to go back and forth to the bathroom when he is 
able.  He stated that he experiences involuntarily urinating 
more than four times a day.  The veteran indicated that he 
often keeps rolled-up toilet paper in his trousers to control 
urinary leakage, and noted that, on a bad day, this can occur 
2-3 times in 20 minutes.  He indicated that he is not under 
treatment or on medication for high blood pressure.

III.  Pertinent Law and Regulations

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2004) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected prostate cancer, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement since the initial 
rating assignment, which was reduced in a subsequent rating 
action.  The U.S. Court of Appeals for Veterans Claims has 
addressed the distinction between a veteran's dissatisfaction 
with the initial rating assigned following a grant of 
entitlement to compensation, and a later claim for an 
increased rating.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The Court noted that the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) as to the primary importance 
of the present level of disability, is not necessarily 
applicable to the assignment of an initial rating following 
an original award of service connection for that disability.  
Rather, the Court held that, at the time of an initial 
rating, separate ratings could be assigned for separate 
periods of time based upon the facts found - a practice known 
as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

IV.  Analysis

The veteran's prostate cancer was initially rated as 100 
percent disabling under Diagnostic Code 7528, effective from 
April 2002, the date of his original claim.  According to 
this code, malignant neoplasms of the genitourinary system 
warrant a 100 percent evaluation.  The rating of 100 percent 
shall continue with a mandatory


VA examination at the expiration of six months.  However, a 
rating reduction is permitted if improvement is shown by re-
examination and other evidence.  In addition, the procedural 
requirements regarding reductions under 38 C.F.R. § 3.105(e) 
must be satisfied.  If there has been no local reoccurrence 
or metastasis, the disability is to be rated on residuals 
such as voiding dysfunction or renal dysfunction (under 
38 C.F.R. § 4.115a), whichever is predominant.  See 38 C.F.R. 
§ 4.115b (2004).  The veteran was advised of those provisions 
by the RO, in the October 2002 rating action in which service 
connection was initially granted.  

In November 2002, after considering the evidence of record 
including a November 2002 VA examination, the RO gave notice 
to the veteran of a proposal to decrease the rating for 
prostate cancer from 100 to 40 percent (evaluating the 
disability under the provisions of 38 C.F.R. § 4.115a), 
effective from April 1, 2003.  That proposed action was 
undertaken in a January 2003 rating decision.  

The Board is mindful of the veteran's contention, in his 
November 2003 substantive appeal, to the effect that his 
November 2002 VA examination was expedited and incomplete.  
However, that VA physician's findings, and those elsewhere 
noted in the other records on file, are sufficient to 
adjudicate the claim.  Despite the veteran's contentions to 
the contrary, the evidence addresses the relevant 
symptomatology (or lack thereof), i.e., the presence or 
absence of cancer, urinary leakage, and urinary frequency.  
Therefore, an additional examination is not needed to resolve 
his claim at this time.  38 U.S.C.A. § 5103A(d).

A review of the record clearly shows the reduction in the 
veteran's disability evaluation for prostate cancer from 100 
percent to 40 percent was made in compliance with 38 C.F.R. § 
3.105(e).  He received proper notice of the intent to reduce 
his rating and was given an opportunity to contest it before 
the reduction actually occurred, including being given the 
opportunity to submit or identify any additional evidence 
showing a reduction was not warranted.  The veteran did in 
fact submit a personal statement dated in December 2002.  
Thus, from a purely procedural standpoint, the steps taken to 
reduce the rating were appropriate.  The Board also points 
out that the 100 percent rating was in effect from April 25, 
2002, to March 31, 2003, i.e., for less than 5 years.  
Therefore, various provisions of 38 C.F.R. § 3.344, 
pertaining to stabilization of disability ratings, do not 
apply, and reexamination disclosing improvement will warrant 
a rating reduction.  38 C.F.R. § 3.344(c).

The 100 percent rating was assigned due to the presence of 
cancer.  The record indicates no recurrence of the prostate 
cancer following the March 2002 prostatectomy.  None of the 
subsequent medical records documents any recurrence of 
prostatic cancer, and the recent PSA blood test was found to 
undetectable, as noted in a November 2002 VA examination 
report.  In his January 2005 hearing testimony, the veteran 
did not mention or even suggest that there had been any sign 
of a recurrence of prostatic cancer, or a diagnosis thereof.  
In summary, the Board concludes that the reduction of the 
veteran's rating from 100 to 40 percent was proper from a 
rating standpoint, as there had been improvement, i.e., 
eradication of the veteran's cancer by surgery.  Restoration 
of a total rating of 100 percent subsequent to March 31, 
2003, for prostate cancer is therefore denied.

From April 1, 2003, forward, the postoperative residuals of 
the veteran's prostate cancer have been assigned a 40 percent 
evaluation under the provisions of 38 C.F.R. § 4.115a, 
governing renal dysfunction and voiding dysfunction.  In this 
case, there is no clinical indication that the postoperative 
residuals of prostate cancer manifest symptoms such as 
albuminuria, kidney dysfunction, and/or hypertension which 
would warrant an evaluation under the criteria of 38 C.F.R. 
§ 4.115a, pertaining to renal dysfunction.  

Based upon the record, the veteran's most dominant 
genitourinary dysfunctions consist of urinary frequency and 
leakage.  Of these two conditions, only the criteria 
pertaining to urinary leakage provide the opportunity for an 
evaluation in excess of 40 percent, inasmuch as 40 percent is 
the highest schedular rating available for symptoms of 
urinary frequency.  Accordingly, the rating criteria 
regarding voiding dysfunction and urinary leakage under 38 
C.F.R. § 4.115a are the most appropriate in this case.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence). 

Regarding the Rating Schedule criteria for voiding 
dysfunction/urinary leakage, a 60 percent rating is assigned 
where the disability requires the use of an appliance or the 
wearing of absorbent materials, which must be changed more 
than 4 times per day.  A 40 percent rating is merited where 
the disability requires the wearing of absorbent materials 
that must be changed 2 to 4 times per day.  With a disability 
requiring the wearing of absorbent materials, which must be 
changed less than 2 times per day, a 20 percent rating is 
assigned.  38 C.F.R. § 4.115a.

Having evaluated the evidence of record, the Board concludes 
that the veteran's symptoms of urinary leakage are most 
consistent with the criteria warranting a 60 percent 
evaluation under 38 C.F.R. § 4.115a.  In this regard, the 
Board finds the veteran's sworn hearing testimony before the 
undersigned to be particularly probative and credible on the 
subject.  In that testimony, the veteran indicated that, 
although he prefers not to wear incontinence pads, he 
experiences urinary leakage/involuntary urination more than 
four times a day, which he attempts to control with padding 
formed with toilet tissue and changes of underwear and 
trousers during the day.  He indicated that some days the 
frequency of such "accidents" is even higher.

While not exactly consistent with the enumerated criteria, 
which discuss the degree of urinary leakage in terms of 
wearing absorbent pads, the Board finds that the evidence is 
in relative equipoise as to whether the frequency and degree 
of veteran's symptoms of urinary leakage are compatible with, 
and analogous to, the 60-percent rating criteria.  Inasmuch 
as the November 2002 VA examination also mentioned that the 
veteran was incontinent, with leakage, the Board concludes 
that, with application of the doctrine of reasonable doubt 
and in fairness to the veteran, the 60 percent evaluation 
should be effectuated from April 1, 2003.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Accordingly, the appeal 
is granted to this extent.  




ORDER

Restoration of a 100 percent rating for prostate cancer 
subsequent to March 31, 2003, is denied.

Entitlement to an increased evaluation of 60 percent for 
residuals of prostate cancer is granted effective from April 
1, 2003, subject to the laws and regulations pertaining to 
the payment of monetary benefits.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


